DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and the Vetter Declaration, both filed 2/04/2021, have been fully considered.
Applicant first traverses the rejection of claims based on DE 3139920 (i.e., Nittner) by noting that “Nittner discloses four exemplary lipid/guar gum granulates with lipid/gum ratios of 0.5 (example 1), 0.67 (example 2), 0.417 (example 3) and 0.085 (example 4), all of which are much lower than the lower limit the of the claimed ration (from 1 to 3)” and arguing that “[t]here is no teaching or suggestion in Nittner that would motivate one of skill in the art to modify the Nittner’s granules to arrive at the claimed composition in which the weight ratio of the first lipid material to the water-swellable or water-soluble polymeric material is from 1 to 3” (Applicant Arguments, Page 2). 
Yet, as discussed in the Action mailed on 12/04/2020 at Paragraph 7: “DE 3139920 teaches “granules” (wherein “[t]he granules expediently have particle sizes between… preferably about 2 which entails a lipid:polymer ratio of about 0.667:1 to 90:1 –  (Page 2, Lines 59-63)”.  It is additionally noted that DE 3139920 further teaches that “[b]ased on the granulate, the amount of polysaccharide gums is 40 to 90, preferably 50 to 80 percent by weight” (Page 3, Lines 94-95) – which preferably entails a lipid:polymer ratio of about 0.125:1 to 1.2:1.  As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
Applicant next argues that “the Nittner’s granulate is inoperable for its intended purpose” (Applicant Arguments, Page 2).  Pointing to Page 6, Lines 12-17 and Page 7, Lines 1-10 of Nittner, Applicant argues that “[t]he purpose of Nittner’s invention is to create an easily ingestible, physiologically acceptable polysaccharide gum preparation which can be homogenously suspended in cold water for easy oral intake and only swell in the stomach” (Applicant Arguments, Page 2).  Yet, as further argued by Applicant, when “the granulate of example 2 of Nittner” was prepared as described in the Vetter Declaration, “the granulate… cannot be suspended/dispersed properly at all upon mixing with water.  After one minute of vigorous stirring, the distribution of the granulate in water remains very poor.  The particles float at the surface of the liquid while swelling in water already starts.  After four minutes of continuous, vigorous stirring… swelling is already well advanced, so that the mixture cannot be drunk.  After five minutes, the mixture is 
As described in the Vetter Declaration at Page 1, Paragraph 3, “[c]ocoa butter and guar gum (ratio 0.67) were homogenously mixed with one another in a heat-jacketed mixing device at 50-60oC” and “[a]fter cooling, the melt-processed mixture is comminuted to a particle size of 0.5-2.5 mm”, a process which is virtually identical to that disclosed by Nittner (Page 5, Lines 180-182, Example 2).  Next, the Vetter Declaration indicates that “200 mL tap water was added to ~16 g of the melt-granules (16 g granules corresponds to about 10 g guar gum; this amount was chosen since daily doses of 20-30 g guar gum were suggested by Nittner, spread across 2-3 single dose administrations per day)” but, “[u]pon addition of tap-water, the granules could not be suspended/dispersed properly at all… they floated” (Page 4) and the “suspension was not drinkable” at one minute after addition of tap-water and vigorous stirring (Page 5).
At the outset, Applicant’s decision to test preparations containing 16 g granules (which corresponds to about 10 g guar gum) “since daily doses of 20-30 g guar gum were suggested by Nittner, spread across 2-3 single dose administrations per day” entails a very restrictive reading of Nittner.  To be clear, Nittner states that “[a] daily dose of the product according to the invention, which is conveniently to be taken in several partial amounts before or during meals, conveniently contains about 15 to 40, preferably 20 to 30 g of polysaccharide gums” (Page 5, Lines 168-170), which would be reasonably understood to embrace preparations containing 3 g polysaccharide gum (i.e., to provide a daily dose of 15 g taken in 5 partial amounts) to 13.3 g polysaccharide gum (i.e., to provide a daily dose of 40 g taken in 3 partial amounts).  
Moreover, as noted by MPEP 716.07, citing In re Michalek, 162 F.2d 229 (CCPA 1947) and In re Reid, 179 F.2d 998 (CCPA 1950) “[t]he failures of experimenters who have no interest In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969).  It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker”.
For all the foregoing reasons, Applicant’s argument that “the Nittner’s granulate is inoperable for its intended purpose” (Applicant Arguments, Page 2) is not found persuasive.
Lastly, Applicant argues that “[u]nlike Nittner, the present invention employs the polymers merely as excipients to facilitate the more efficient delivery of the fatty acids comprised therein… which is a concept that Nittner is completely silent on.  Furthermore, Nittner is completely silent on, for instance, mucoadhesion being acheivable with the polysaccharide gums.  The purpose of Nittner is completely different from that of the present invention” (Applicant Arguments, Page 4).
However, it is not necessary that the prior art suggest the combination of references to achieve the same advantage or result discovered by Applicant (e.g., using polymers as excipients to facilitate efficient delivery of the fatty acids and/or to achieve mucoadhesion with polysaccharide gums).  Rather, the reason or motivation to modify a reference to arrive at the claimed invention can be for a different purpose or to solve a different problem.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985).
In view of all of the foregoing, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED, as reiterated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10-11, 13-14, 16-17, 20, 22-23 and 25 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over DE 3139920 (1983) based on an English language machine translation (both of which were provided in Applicant’s IDS dated 11/20/2020; of record).
Instant claim 1 is drawn to a dry edible composition comprising component A and at least one of components B-E wherein:
(i)	Component A comprises a plurality of particles having a sieve diameter in the range of 0.01 mm to 10 mm (more specifically, 0.05 mm to 3 mm (claim 16)), said particles comprising:
(a) 	a water-swellable/water-soluble polymeric material (selected from the group consisting of poly(carboxylates), chitosan, cellulose ethers, and xantham gum), which is embedded within 
(b) 	a first lipid material which comprises a medium or long chain fatty acid compound (more specifically, a mono-, di- or triglyceride of the fatty acid (claim 23)); 
wherein:
 	the weight ratio of the first lipid material to the water-swellable/water-soluble polymeric material is from 1 to 3; and
(ii)	Component D comprises a powder/granulate comprising a vitamin (more specifically, tocopherol (claim 7));
DE 3139920 teaches “granules” (wherein “[t]he granules expediently have particle sizes between… preferably about 2 to 3 mm” (Page 4, Lines 141-146))  comprising “water-swellable polysaccharide gums” in an amount of “40 to 90% by weight [“preferably 50 to 80 percent by weight” (Page 3, Lines 94-95)]” and “at least 10% by weight [and “at most 60% by weight” (Page 3, Lines 107-108)]… of physiologically harmless fats… incorporated into one another and then processed into granules” – which entails a lipid:polymer ratio of about 0.667:1 to 90:1 and, preferably, about 0.125:1 to 1.2:1 (Page 2, Lines 59-63; see also Page 4, Line 122: “[t]he ingredients… are worked into one another in the usual way and then granulated”) wherein the polysaccharide gum can be “xantham gum” (Page 3, Line 89) and the fat can include “mono-, di- and/or triglyceride esters of higher saturated and/or unsaturated fatty acids” wherein “the fatty acid residue generally contains 8 to 20… carbon atoms” (Page 3, Lines 99-103).
As further taught by DE 3139920, “[t]he agent according to the invention can additionally contain further active ingredients, in particular one or more vitamins… one or more mineral salts… sugar, sugar substitutes, sweeteners, taste-improving acids, spices and flavors” (Page 3, Lines 109-113) including “all essential vitamins” (Page 4, Line 154) which one of ordinary skill in the art see, e.g., Page 5, Lines 198-203).
In view of all of the foregoing, instant claims 1, 7, 16 and 23 are rejected as prima facie obvious.
Instant claims 5 and 17 are drawn to the composition of claim 1 wherein component B is further defined as one or more proteins selected from vegetable protein and/or animal proteins (claim 5), more specifically legume protein, grain protein, etc (claim 17).
Accordingly, claims 5 and 17 – which further limit component B but which do not require the composition of claim 1 to comprise component B – are thus rejected for the same reasons as applied to claims 1, 7, 16 and 23. 
Instant claim 10 is drawn to the composition of claim 1 wherein the amount of component A is at least about 20% relative to the total weight of the composition.
As discussed above, DE 3139920 teaches “granules” comprising “water-swellable polysaccharide gums” in an amount of “40 to 90% by weight” and “at least 10% by weight… of physiologically harmless fats… incorporated into one another and then processed into granules” (Page 2, Lines 59-63).
As such, the composition comprises component A in an amount of at least 50% relative to the total weight of the composition.
Accordingly, instant claim 10 is also rejected as prima facie obvious.
Instant claims 11 and 20 are drawn to a single-dose package or container comprising the composition of claim 1 at an amount of at least about 20 g (claim 11) wherein the amount of component A is at least about 3 g, said amount comprising at least 2 g of the first lipid material (claim 20
As taught by DE 3139920, “[a] daily dose of the product according to the invention, which is conveniently to be taken in several partial amounts before or during meals, conveniently contains about 15 to 40, preferably 20 to 30 g of polysaccharide gums” (Page 5, Lines 168-170) wherein “[t]he product… can… be taken together with... beverages or foods that should be as low in calories as possible” (Page 5, Lines 171-172).
As such, it would have been obvious to provide the product in single-dose packages or containers (each to be taken before or during meals) comprising the composition of claim 1 and a beverage or food (in at an amount of at least about 20 g) wherein the amount of component A is at least about 3 g, said amount comprising at least 2 g of the first lipid material.
Accordingly, instant claims 11 and 20 are also rejected as prima facie obvious.
Instant claims 13-14 are drawn to the composition of claim 1 “for use in” a variety of conditions/disorders/purposes.
Applicant is advised that use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see also Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003): an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate).  
Accordingly, instant claims 13-14 are also rejected as prima facie obvious.
Instant claim 22
Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."
Accordingly, instant claim 22 is also rejected as prima facie obvious.
Instant claim 25 is drawn to the composition of claim 1 wherein the plurality of particles are free of a synthetic drug substance.
The compositions of DE 3139920 may be free of a synthetic drug substance.
Accordingly, instant claim 25 is also rejected as prima facie obvious.
Claim 24 is MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over DE 3139920 (1983) based on an English language machine translation (both of which were provided in Applicant’s IDS dated 11/20/2020; of record) as applied to claims 1, 5, 7, 10-11, 13-14, 16-17, 20, 22-23 and 25 alone or, in the alternative, in further view of Akiyama et al (US 6,428,813).
Instant claim 24
As taught by DE 3139920, in formulating the granules, “[t]he ingredients… are worked into one another in the usual way and then granulated” (Page 4, Line 122).  While it is noted that DE 3139920 further indicate that “[i]t is advisable to work in the well-known modern mixing devices with heated drum”, more specifically wherein “[i]t is advisable to first heat the fat phase to a few degrees above the melting point of the selected fat and to work the rubber homogenously into this molten mass with continuing the heating” (Page 4, Lines 123-127), one of ordinary skill in the art would not limit the disclosure of DE 3139920 to require perfect homogeneity of the mixture.  Rather, one of ordinary skill in the art would understand that the ingredients can be worked into one another in any “usual way” including ways that would result in the water-swellable/water-soluble polymeric material being largely dispersed within the lipid material with the lipid material forming a continuous phase in which the water-swellable/water-soluble polymeric material is discontinuous dispersed therein.  As indicated by In re Susi, 440 F.2d 442 (CCPA 1971), disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  
Accordingly, instant claim 24 is also rejected as prima facie obvious over DE 3139920.
In the alternative, Akiyama et al teach “[a] gastrointestinal mucosa-adherent pharmaceutical composition” (claim 1) –“which is in granule form” (claim 4) – comprising “a matrix comprising a polyglycerol fatty acid ester, a lipid or combination thereof” (claim 2), more specifically wherein “[t]he lipid includes but is not limited to… fatty acid glycerol esters such as monoglycerides, diglycerides, triglycerides, etc. of… fatty acids” (Column 6, Lines 52-59), “wherein [a] low-substituted hydroxpropylcellulose is dispersed” in the lipid matrix (claim 3).  Significantly, Akiyama et al teach that “[t]he gastrointestinal mucosa-adherent composition… can be produced in a similar manner to the per se known technology.  A typical process disperse… in the melt, and cooling the dispersion” wherein “[t]his process can be carried out with a conventional granulating machine and the composition is preferably molded into solid beads (e.g., granules, finegranules, etc.)” (Column 10, Lines 41-55) wherein “[t]he particle size distribution of said fine granules may for example be: particles measuring about 10 to about 500 µm in diameter accounting for not less than about 75 weight %” (Column 13, Lines 10-12).  
As such, in the alternative, one of ordinary skill in the art would have found it prima facie obvious to combine the ingredients into one another in any “usual way” including – based further on Akiyama et al which teach methods of “the per se known technology” – ways that would result in the water-swellable/water-soluble polymeric material being largely dispersed within the lipid material with the lipid material forming a continuous phase in which the water-swellable/water-soluble polymeric material is discontinuous dispersed therein.    
Accordingly, in the alternative, instant claim 24 is also rejected as prima facie obvious over DE 3139920 in further view of Akiyama et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 10-11, 13-14, 16-17 and 20 are MAINTAINED provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of EACH of copending Application No’s. 15/505,589, 15/505,592, 15/742,359, 15/742,379, 15/742,382 and 15/999,286. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘589, ‘592, ‘359, ‘379, ‘382 and ‘286 claims are similarly drawn to compositions comprising particles having a sieve diameter in the range of 0.01 mm to 10 mm, said particles comprising (a) a water-swellable/water-soluble polymeric material which is embedded within and/or coated with (b) a first lipid material which comprises a medium or long chain fatty acid; and further comprising (or wherein it would have been obvious to further include) an amino acid, vitamin and/or micronutrient. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in application prior to entry under 37 C.F.R. 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a Request for Continued Examination and the submission under 37 C.F.R. 1.114.  See MPEP 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).
A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611